Exhibit 99.1 MODEL N ANNOUNCES FOURTH QUARTER AND FISCAL YEAR 2 Redwood City, CA – Model N, Inc., (NYSE: MODN), the leading provider of cloud-based Revenue Management solutions to life science, technology and manufacturing companies, today announced financial results for the fourth quarter and full fiscal year 2015, which ended September 30, 2015. “Model N ended a strong fiscal year 2015 with a strong Q4. We grew both sequentially and year over year in every quarter of the fiscal year while concurrently transforming our business model to SaaS and recurring revenues. Model N grew fourth quarter total revenue 25% and SaaS and Maintenance revenue 37% versus Q4 fiscal year 2014 and reported 67% of total revenues as SaaS and Maintenance revenues,” said Zack Rinat, Founder, Chairman, and Chief Executive Officer at Model N.“Our results are a strong testament to the Model N vision of revenue management, the robust market for revenue management, and our strategy to concurrently drive growth and to transform our business to SaaS and recurring revenues. We are excited about accelerating our strategy in fiscal year 2016 and beyond.” Fourth Quarter Fiscal 2015 Financial Highlights: • Revenues: Total revenues were $25.4 million, compared to $20.3 million for the fourth quarter of fiscal 2014. SaaS and maintenance revenues were $17.0 million, or 67% of total revenues, compared to $12.4 million, or 61% of total revenues, in the fourth quarter of fiscal 2014. • Gross Profit: Gross profit was $13.8 million, compared to $11.4 million for the fourth quarter of fiscal 2014.Gross margins were 55%, compared to 56% for the fourth quarter of fiscal 2014.Non-GAAP gross profit was $14.3 million, compared to $11.8 million for the fourth quarter of fiscal 2014.Non-GAAP gross margins were 56%, compared to 58% for the fourth quarter of fiscal 2014. • Loss from operations: GAAP loss from operations was $(4.9) million, compared to a loss from operations of $(5.8) million for the fourth quarter of fiscal 2014.Non-GAAP loss from operations was $(1.7) million, compared to a Non-GAAP loss from operations of $(3.1) million for the fourth quarter of fiscal 2014. • Net loss: GAAP net loss was $(5.0) million, compared to net loss of $(5.9) million for the fourth quarter of fiscal 2014. GAAP basic and diluted net loss per share attributed to common stockholders was $(0.19) based upon weighted average shares outstanding of 26.5 million, as compared to net loss per share of $(0.24) for the fourth quarter of fiscal 2014 based upon weighted average shares outstanding of 24.9 million. • Non-GAAP net loss: Non-GAAP net loss was $(1.8) million, as compared to Non-GAAP net loss of $(3.3) million for the fourth quarter of fiscal 2014. Non-GAAP net loss per share was $(0.07) based upon weighted average shares outstanding of 26.5 million, as compared to Non-GAAP net loss per share of $(0.13) for the fourth quarter of fiscal 2014 based upon weighted average shares outstanding of 24.9 million. • Adjusted EBITDA: Adjusted EBITDA was $(0.7) million, compared to $(2.3) million for the fourth quarter of fiscal 2014. Fiscal Year 2015 Financial Highlights: • Total Revenues: Total revenues were $93.8 million for fiscal 2015, compared to $81.8 million for fiscal 2014. • Gross Profit: Gross profit was $52.2 million for fiscal 2015, compared to $44.0 million for fiscal 2014.Gross margins were 56%, compared to 54% for fiscal 2014.Non-GAAP gross profit was $54.0 million, compared to $46.2 million for fiscal 2014.Non-GAAP gross margins were 58%, compared to 57% in fiscal 2014. • Loss from operations:GAAP loss from operations was ($19.1) million for fiscal 2015, compared to a loss from operations of ($20.4) million for fiscal 2014.Non-GAAP loss from operations was ($7.1) million for fiscal 2015, compared to a loss from operations of ($9.6) million for fiscal 2014. • Net loss: GAAP net loss was ($19.6) million for fiscal 2015, compared to a GAAP net loss of ($20.9) million for fiscal 2014. GAAP net loss per share was ($0.76) for fiscal 2015 based upon weighted average shares outstanding of 26.0 million, as compared to a GAAP net loss per share of ($0.86) for fiscal 2014 based upon weighted average shares outstanding of 24.4 million. • Non-GAAP net loss:Non-GAAP net loss was ($7.6) million for fiscal 2015, as compared to a Non-GAAP net loss of ($10.1) million for fiscal 2014. Non-GAAP net loss per share was ($0.30) for fiscal 2015 based upon weighted average shares outstanding of 26.0 million, as compared to a Non-GAAP diluted net loss per share of ($0.41) for fiscal 2014 based upon weighted average shares outstanding of 24.4 million. • Adjusted EBITDA:Adjusted EBITDA was ($3.3) million for fiscal 2015, compared to ($6.2) million for fiscal 2014. Use of Non-GAAP Financial Measures A reconciliation of GAAP to non-GAAP financial measures has been provided in the financial tables included in this press release. Guidance: As of November 9, 2015, we are providing guidance for the first quarter of fiscal 2016 and the full fiscal year ending September 30, 2016. Fiscal Year 2016 Guidance: • Total revenues are expected to be in the range from $106.0 million to $107.0 million. This includes approximately $7.0 million of revenue from Channelinsight. This represents 13 to 14% year over year growth. • Non-GAAP loss from operations is expected to be in the range of ($17.8) million to ($17.3) million, • Non-GAAP net loss per share is expected to be in the range of ($0.66) to ($0.64) based upon weighted average shares outstanding of 27.1 million shares. • SaaS ARR is expected to range from $34.0 to $35.0 million, an increase of 75% to 80% over fiscal year 2015. • The revenue coverage for fiscal year 2016 is approximately 75%. This includes deferred revenue plus booked, but not invoiced, revenue we expect to recognize in FY 2016, the total of which we call backlog. • We expect our ending cash balance at September 30, 2016 to be between $70 and $72 million. This includes cash utilized in the acquisition of Channelinsight. First Quarter Fiscal 2016 Guidance: • Total revenues are expected to be in the range from $24.0 million to $24.2 million, • Non-GAAP loss from operations is expected to be in the range of ($4.8) million to ($4.6) million, • Non-GAAP net loss per share is expected to be in the range of ($0.18) to ($0.17) based upon weighted average shares outstanding of 26.8 million shares. Quarterly Results Conference Call Model N will host a conference call today at 2:00 PM Pacific Time (5:00 PM Eastern Time) to review the company’s financial results for the fourth quarter and full fiscal year 2015, which ended September 30, 2015. To access the call, please dial (877) 705-6003 in the U.S. or (201) 493-6725 internationally.Passcode is 13622017.A live webcast of the conference will be accessible from Model N’s website at: http://investor.modeln.com. Following the completion of the call, a recording will be available for one year for replay at: http://investor.modeln.com and a telephone replay will be available through 11:59 p.m. ET on November 16, 2015 by dialing (877) 870-5176 in the U.S. or (858) 384-5517 internationally with recording access code 13622017. About Model N Model N is the leader in Revenue Management Cloud solutions for life science, technology and manufacturing companies. Driving mission critical business processes such as configure, price and quote (CPQ), rebates and regulatory compliance, Model N Cloud solutions transform the revenue lifecycle from a series of disjointed operations into a strategic end-to-end process. With deep industry expertise, Model N supports the unique business needs of the world's leading brands in life science, technology and manufacturing across more than 100 countries. Model N is a trusted partner to some of the world’s largest brands, including Johnson & Johnson, AstraZeneca, Boston Scientific, Novartis, Ortho Clinical Diagnostics, Atmel, Fairchild and Marvell. Learn more at:http://www.modeln.com. Model N trades on the New York Stock Exchange under the symbol MODN. Forward-Looking Statements This press release contains forward-looking statements including, among other things, statements regarding Model N’s first quarter and full year fiscal year 2016 revenue and other financial results. The words “believe,” “may,” “will,” “estimate,” “continue,” “anticipate,” “intend,” “expect,” and similar expressions are intended to identify forward-looking statements. These forward-looking statements are subject to risks, uncertainties, and assumptions. If the risks materialize or assumptions prove incorrect, actual results could differ materially from the results implied by these forward-looking statements. Risks include, but are not limited to: (i) delays in closing customer contracts; (ii) our ability to improve and sustain our sales execution; (iii) the timing of new orders and the associated revenue recognition; (iv) adverse changes in general economic or market conditions; (v) delays or reductions in information technology spending and resulting variability in customer orders from quarter to quarter; (vi) competitive factors, including but not limited to pricing pressures, industry consolidation, entry of new competitors and new applications and marketing initiatives by our competitors; (vii) our ability to manage our growth effectively; (viii) acceptance of our applications and services by customers; (ix) success of new products; (x) the risk that the strategic initiatives that we may pursue will not result in significant future revenues; and (xi) our ability to retain customers. Further information on risks that could affect Model N’s results is included in our filings with the Securities and Exchange Commission (“SEC”), including our most recent quarterly report on Form 10-Q and our annual report on Form 10-K for the fiscal year ended September 30, 2014, and any current reports on Form 8-K that we may file from time to time. Should any of these risks or uncertainties materialize, actual results could differ materially from expectations. Model N assumes no obligation to, and does not currently intend to, update any such forward-looking statements after the date of this release. Non-GAAP Financial Measures We have provided in this release financial information that has not been prepared in accordance with accounting standards generally accepted in the United States of America (“GAAP”). We use these non-GAAP financial measures internally in analyzing our financial results and believe they are useful to investors, as a supplement to GAAP measures, in evaluating our ongoing operational performance. We believe that the use of these non-GAAP financial measures provides an additional tool for investors to use in evaluating ongoing operating results and trends and in comparing our financial results with other companies in our industry, many of which present similar non-GAAP financial measures to investors. Non-GAAP financial measures should not be considered in isolation from, or as a substitute for, financial information prepared in accordance with GAAP. Investors are encouraged to review the reconciliation of these non-GAAP financial measures to their most directly comparable GAAP financial measures below. A reconciliation of our non-GAAP financial measures to their most directly comparable GAAP measures has been provided in the financial statement tables included below in this press release. Our reported results include certain non-GAAP financial measures, including non-GAAP gross profit, non-GAAP loss from operations, non-GAAP net loss, non-GAAP net (loss) income per share, and adjusted EBITDA. Non-GAAP gross profit excludes stock-based compensation expense, LeapFrogRX compensation charges and amortization of intangible assets. Non-GAAP loss from operations and non-GAAP net loss exclude stock-based compensation expense, LeapFrogRX compensation charges, amortization of intangible assets, certain legal expenses and restructuring charges as they are often excluded by other companies to help investors understand the operational performance of their business and, in the case of stock-based compensation, can be difficult to predict. In addition, stock-based compensation expense varies from period to period and company to company due to such things as differing valuation methodologies and changes in stock price.Adjusted EBITDA is defined as net loss, adjusted for LeapFrogRX compensation charges, depreciation and amortization, stock-based compensation expense, certain legal expenses, restructuring charges, interest income and other expenses, net, and provision for income taxes.Reconciliation tables are provided in this press release. Investor Relations Contact:
